Title: Andrew Moore to Thomas Jefferson, 8 October 1813
From: Moore, Andrew
To: Jefferson, Thomas


          Sir Lexington Octr 8th 1813—
          I have Receivd your Letter of the 2d Inst And have inclosd to Capt Miller a Written Permit to Return to Norfolk—He must Consider the Liberty as Subject to be Revoked by any anstance of Misconduct Hostile to the Government—And also In the Event of the Commissary Generals disapprobation—Neither of Which I apprehend—
          I congratulate on our late Successes on the Lakes & upper Cannada—The late Attempts to Mutiny By the Marines & Seamen And also by Troops destend for Land Service—As Reported here Will—I am persuaded—Prevent their being Trusted on shore—I think a Premium—in Land—to Deserters—to be
			 laid off at a future day—and not Transferrable before surveyd—If such a Provision could be made known in the British fleet—Would fight all our Battles—
          On my Return to Richmond—Which will be as soon as I Recover from an Indisposition—I have been under since I left
			 that place—I will Render any Assistance in my Power To promote the Sucess of Capt Miller
          I am Sir With Great Respt & Estm Your Obt SertAndw Moore
        